Case 1:18-cr-20312-MGC Document 114 Entered on FLSD Docket 02/05/2019 Page 1 of 5



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 18-20312-CR-COOKE


  UNITED STATES OF AMERICA

  vs.

  FRANK ROBERTO CHATBURN RIPALDA,


                 Defendant.
                                       /

        JOINT STATUS REPORT OF FILTER REVIEW OF CHATBURN MATERIALS

          The United States of America, by and through undersigned counsel, and Frank Roberto

  Chatburn Ripalda, through undersigned counsel, hereby file this Joint Status Report of Filter

  Review of Chatburn Materials. This Report does not contain privileged information and therefore

  is not being filed under seal.

          1.     During the investigation, the government obtained several categories of defendant’s

  records, including (1) electronic records from a search of the defendant’s personal email account,

  (2) electronic records from a physical search of the defendant’s business, and (3) hard copy records

  from the same physical search.

          2.     The government had previously established a filter team, including the undersigned

  government counsel, to prevent the prosecution team from being exposed to privileged materials.

  The filter team worked with defendant’s counsel concerning the release of records from the above

  categories to the prosecution team. On September 21, 2018, the filter team and defendant’s counsel

  agreed to a Filter Release Agreement. The terms of the Filter Release Agreement state the

  government will not assert that any release pursuant to the agreement nor any subsequent review
Case 1:18-cr-20312-MGC Document 114 Entered on FLSD Docket 02/05/2019 Page 2 of 5



  by the prosecution team of released documents is a waiver of privilege. Therefore, the defendant

  can still contest the admissibility of documents released pursuant to the agreement at trial on the

  basis of privilege. Additionally, under the terms of the agreement, the defendant will not assert

  that any release pursuant to the agreement nor any subsequent review by the prosecution team

  “taints” members of the prosecution team who saw the material. Therefore, the prosecution team

  is free to review and use the released materials without fear of recusal or suppression of evidence

  derived from the released records. Under the agreement, the parties further agreed that if members

  of the prosecution team review a record they believe to have been inadvertently released, review

  of the material would cease, and the record would be referred to the filter team to address with

  defendant’s counsel.

         3.      From September to December 2018, the government proposed and defendant’s

  counsel agreed to the release of various tranches of documents pursuant to the Filter Release

  Agreement.

         4.      On December 19, 2018, defendant’s counsel released under the terms of the Filter

  Release Agreement “all the records in [the government’s] possession that [the government]

  received from Gmail or that [the government] obtained from the business server except the

  following: GOV-FCH-0000000200 until GOV-FCH-0000000217 and GOV-FCH-0000000609

  until GOV-FCH-0000000621.” This included all electronic records obtained from the search of

  the defendant’s personal email account and all electronic records obtained from a physical search

  of the defendant’s business, except the two above. On February 4 and 5, 2019, defendant’s counsel

  revised the release to exclude emails with hoganlovells.com, riveromestre.com, gibsondunn.com,

  or bilzin.com domains in the “to,” “from,” “cc”, or “bcc” fields that have not previously been

  released. On February 5, 2019, defendant’s counsel further revised the release to exclude emails
                                                   2
Case 1:18-cr-20312-MGC Document 114 Entered on FLSD Docket 02/05/2019 Page 3 of 5



  to or from the defendant’s spouse where no third parties were included.

         5.     The parties agree that, after the filing of this joint status report, the filter team will

  release the defendant’s remaining electronic documents, except those described above in

  paragraph four, to the prosecution team. Counsel for the defendant further represents that the

  defendant understands that, through this release, the prosecution team will have access to

  communications between the defendant and individuals with whom an attorney-client privileged

  relationship and/or joint defense agreement has been claimed.            Counsel for the defendant

  acknowledges that the filter teams’ efforts regarding protecting privileged materials has been in

  good faith. Finally, counsel for the defendant further acknowledges that the prosecution team may

  assume that all such communications are not privileged; however, defendant reserves the right to

  object to the admissibility of any such communication based on “inadvertent disclosure.”

         6.     Additionally, counsel for the defendant is still reviewing the hard copy records from

  the physical search of the defendant’s business. Counsel for the defendant represents that a

  privilege log with privilege assertions will be produced to the filter team with respect to these

  documents two weeks before whatever pretrial motions deadline is set by the Court at the February

  6, 2019 status conference.




                                                    3
Case 1:18-cr-20312-MGC Document 114 Entered on FLSD Docket 02/05/2019 Page 4 of 5



  Respectfully submitted,

  FOR THE GOVERNMENT                        FOR THE DEFENDANT

  ROBERT A. ZINK                            BLACK, SREBNICK, KORNSPAN &
  Acting Chief, Fraud Section               STUMPF, P.A.
  Criminal Division                         201 South Biscayne Boulevard, Suite 1300
  United States Department of Justice       Miami, Florida 33131
                                            Tel. (305) 371-6421
   /s/ Nicola J. Mrazek                     Fax (305) 358-2006
  Senior Litigation Counsel                 E-mail: HSrebnick@royblack.com
  FRAUD SECTION, CRIMINAL DIVISION
  U.S. DEPARTMENT OF JUSTICE                /s/ Howard Srebnick
  1400 New York Ave., NW                    HOWARD SREBNICK, ESQ.
  Washington, DC 20005                      Fla. Bar No. 0919063
  (202) 514-8122                            ROSSANA ARTEAGA-GOMEZ, ESQ.
  (202) 262-7076 (cell)                     Fla. Bar No. 0014932
  Fax: (202) 616-3511
  Email: Nicola.Mrazek@usdoj.gov




                                        4
Case 1:18-cr-20312-MGC Document 114 Entered on FLSD Docket 02/05/2019 Page 5 of 5



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk
  of the Court and defense counsel using CM/ECF on February 5, 2019.


                By:           /s/ Nicola J. Mrazek
                              Nicola J. Mrazek
                              Senior Litigation Counsel
                              U.S. Department of Justice




                                               5
